831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly L. WILSON;  Richard Griffin, Plaintiffs-Appellants,v.Richard P. SEITER, Director;  Carl Humphreys,Superintendent;  Bruce Brunswick, Deputy Supt.,Defendants-Appellees.
No. 87-3374.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and HIGGINS, District Judge.*

ORDER

2
This matter has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record and briefs indicates that the judgment of the district court was entered on April 2, 1987.  Plaintiffs served a timely Rule 59(e) motion for reconsideration on April 6, 1987.  The Rule 59(e) motion tolled the appeals period pursuant to Fed.R.App.P. 4(a)(4).  However, plaintiffs filed a notice of appeal on April 21, 1987, before the district court ruled on the motion to reconsider.


4
A notice of appeal filed before the disposition of a timely Rule 59(e) motion has no effect and a new notice of appeal must be filed within the prescribed period measured from the entry of the district court's order disposing of such motion.  Fed.R.App.P. 4(a)(4).  A timely notice of appeal is mandatory and jurisdictional.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978).  Therefore, we conclude that this court is without jurisdiction to consider the merits of this appeal.


5
It is ORDERED that the appeal be and it hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation